Judgment, Supreme Court, New York County (Robert Haft, J.), rendered January 3, 1990, convicting defendant, after a jury trial, of one count of robbery in the first degree and two counts of robbery in the second degree and sentencing him to concurrent terms of imprisonment of 5 to 15 years, unanimously affirmed.
Police officers on routine patrol observed defendant struggling with the complainant, a taxicab driver, in a parked cab. Defendant was discovered to be armed with a chisel, with which he inflicted wounds on the complainant, and was also found in possession of money claimed by the complainant to have been stolen from him. Defendant testified that he observed the complainant and a woman having sex in the cab, and then struggling with each other, at which point he came to the woman’s aid. The jury was entitled to determine which account it found more credible (People v Mosley, 112 AD2d 812, affd 67 NY2d 985) and we discern no basis to set aside the verdict either as legally insufficient or as against the weight of the evidence. Nor do we find the sentence imposed was meant to punish defendant for exercising his right to a jury trial, or otherwise unduly harsh in light of the nature of the crime and defendant’s past criminal history. Concur— Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.